UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7955


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GRADY WILLIAM POWERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.         Martin K.
Reidinger, District Judge. (2:93-cr-00019-MR-1; 2:12-cv-00071-
MR)


Submitted:   May 23, 2014                  Decided:   June 3, 2014


Before NIEMEYER, KING, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Grady William Powers, Appellant Pro Se.    Thomas Richard Ascik,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Grady        William    Powers       seeks   to        appeal    the    district

court’s    order    denying        relief   on    his    28    U.S.C.       § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate        of    appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent     “a    substantial       showing          of     the    denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,        537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Powers has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

deny Powers’ motion for appointment of counsel, and deny as moot

his motion to lift the stay of his case.                       We dispense with oral

argument because the facts and legal contentions are adequately

                                             2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3